UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 TREY HUMES,
      Plaintiff,
      v.                                                   Civil Action No. 15-133 (CKK)
 BEAR DEFENSE SERVICES, LLC,
      Defendant.

                                 MEMORANDUM OPINION
                                    (December 29, 2015)

         The Court is in receipt of Plaintiff’s [10] Supplemental Memorandum and Reconsideration,
wherein Plaintiff requests that the Court reconsider its determination that it lacks personal
jurisdiction over Defendant. See Memorandum Opinion and Order, ECF No. [9]. Having carefully
considered Plaintiff’s Supplemental Memorandum and Reconsideration, the Court concludes that
Plaintiff has provided no basis for the Court to alter or amend the Court’s Memorandum Opinion
and Order issued in this case on December 15, 2015.
         To prevail on a motion for reconsideration, the movant bears the burden of identifying an
“intervening change of controlling law, the availability of new evidence, or the need to correct a
clear error or prevent manifest injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir.
1996). However, “[m]otions for reconsideration are disfavored[.]” Wright v. F.B.I., 598 F. Supp.
2d 76, 77 (D.D.C. 2009) (internal quotation marks and citation omitted). “The granting of such a
motion is . . . an unusual measure, occurring in extraordinary circumstances.” Kittner v. Gates,
783 F. Supp. 2d 170, 172 (D.D.C. 2011). Reconsideration is not appropriate where a party is
simply attempting to reargue factual or legal assertions contained in their original pleadings. Nat'l
Trust for Historic Pres. v. Dep't of State, 834 F. Supp. 453, 455 (D.D.C.1993).
         Plaintiff has not established an intervening change of controlling law, the availability of
new evidence, or the need to correct a clear error or prevent manifest injustice. See Firestone, 76
F.3d at 1208. Nor has Plaintiff established circumstances that warrant an alteration of the Court’s
determination that it lacks personal jurisdiction over Defendant. See Kittner, 783 F. Supp. 2d at
172. Rather, Plaintiff has simply reasserted arguments previously raised and rejected by the Court
in its [9] Memorandum Opinion and Order issued on December 15, 2015—which the Court fully
incorporates and makes part of this Order. Accordingly, for the reasons stated above and for the
reasons stated in the [9] Memorandum Opinion and Order, the Court DENIES Plaintiff’s request
that the Court alter or amend its determination that it lacks personal jurisdiction over Defendant.
         An appropriate Order accompanies this Memorandum Opinion.

                                                          /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge

                                                 1